Citation Nr: 0818107	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967, including a tour in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The RO in Montgomery, Alabama, has since assumed 
jurisdiction, and that office forwarded the appeal to the 
Board.

The veteran also perfected an appeal to the Board for service 
connection for residuals of a left leg injury.  However, in 
July 2007, during the pendency of the appeal, the RO granted 
that claim.  The veteran has not appealed either the initial 
rating or effective date assigned for that disability, so 
unless and until he does, that claim is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(where an appealed claim for service connection is granted 
during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See, too, 38 
C.F.R. § 20.200 (2007).

FINDING OF FACT

The veteran does not have sufficient hearing loss to be 
considered a disability by VA standards.

CONCLUSION OF LAW

The veteran does not have bilateral hearing loss - according 
to VA standards, which was either incurred in or aggravated 
by his military service or that is proximately due to, the 
result of, or chronically aggravated by his service-connected 
tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in April 2003, 
October 2004, March 2006, and July 2007, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued a VCAA 
notice letter in April 2003 prior to initially adjudicating 
the claim in August 2003 - the preferred sequence.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
That April 2003 VCAA letter did not specifically ask the 
veteran to provide any evidence in his possession pertaining 
to his claim.  Id., at 120-21.  However, the more recent 
March 2006 VCAA letter did make this specific request.  
That March 2006 letter also addressed the downstream 
disability rating and effective date elements of the claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
So the RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to provide this information 
in the earlier April 2003 VCAA letter is 
non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102.

Furthermore, although the veteran did not receive some of the 
VCAA letters mentioned (the ones in October 2004, March 2006, 
and July 2007) until after the initial adjudication of his 
claim, after providing the October 2004 letter, the RO went 
back and readjudicated his claim in the April 2005 statement 
of the case (SOC) based on the additional evidence received 
since that initial adjudication.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  And there has 
been no reason to go back and again readjudicate the claim, 
in an SSOC, since providing the March 2006 and July 2007 VCAA 
letters because the additional medical and other evidence 
since submitted primarily concerned the claim for the left 
knee - not hearing loss, also keeping in mind the left knee 
claim since has been granted.  See, e.g., Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007) (indicating that any 
failure by the RO to conduct a subsequent readjudication is 
not prejudicial because the result of such a readjudication 
on exactly the same evidence and law previously considered 
would be no different than the previous adjudication).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, and had him undergo a VA compensation examination in 
May 2003 for a medical opinion indicating whether he had 
sufficient hearing loss to be considered a disability by VA 
standards (i.e., according to the requirements of 38 C.F.R. 
§ 3.385) - and, if he did, to determine whether the 
disability is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Whether the Veteran is Entitled to Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (as in effect before and since October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).  

The addition of 38 C.F.R. § 3.310(b), effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  However, the Court in Allen did not address 
the addition of the new evidentiary requirement that must be 
met before aggravation may be conceded.  Ultimately, it is 
the veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity, and 
that it is not enough merely that an examiner concludes that 
there is "aggravation."  See 71 Fed. Reg. 52,745 
(Sept. 7, 2006).

Additionally, this claim was filed in April 2003, prior to 
the effective date of the revised regulation (October 10, 
2006).  Therefore, consideration needs to be given as to 
whether this change in law may be given retroactive effect, 
or whether the old law, i.e., the Allen decision itself, is 
for application.  See generally Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  In this case, 
neither 38 C.F.R. § 3.310(b) nor Allen applies because, as 
discussed below, the veteran does not have a current hearing 
loss disability by VA standards.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence establishing 
the veteran has the currently claimed disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed).  



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

Audiometric testing at the time of the veteran's pre-
induction physical examination in July 1965 revealed normal 
hearing.  The measure of puretone threshold levels, 
in decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
0
0
0
0
LEFT
--
5
5
5
0

Additional audiometric testing at the time of the veteran's 
separation examination in June 1967 also revealed normal 
hearing.  The measure of puretone threshold levels, in 
decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
0
0
--
5
LEFT
--
0
0
--
10

So, according to the results of his military induction and 
separation examinations, the veteran had normal hearing when 
both entering and departing service.  Nevertheless, in 
Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that, even though disabling hearing loss - that is, according 
to the requirements of 38 C.F.R. § 3.385 - may not have been 
demonstrated at separation, a veteran may still establish 
service connection for a current hearing loss disability by 
showing he now satisfies the threshold minimum requirements 
of § 3.385 and by submitting evidence that his current 
disability is related to his military service.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)

As the Court further indicated in Hensley, the threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id. 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

Here, though, the veteran was afforded a VA audiometric 
evaluation in May 2003, at which time his SMRs were reviewed 
and the results of his current hearing test considered.  The 
measure of puretone threshold levels, in decibels, at the 
noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
15
LEFT
10
5
5
0
10

So for his right ear, the veteran had an average puretone 
threshold loss of 13 decibels, and for his left ear it was 5 
decibels.  On his Maryland CNC Word List test, he scored a 
96% in his right ear and 96% in his left ear.

The evaluating VA audiologist indicated the veteran had 
normal hearing acuity in his right ear and normal hearing 
acuity through 6000 Hz in his left ear with a mild hearing 
loss at 8000 Hz.  Based on the tympanometry test, this 
evaluating audiologist determined the results suggest 
"normal middle ear pressure and normal mobility bilaterally 
. . . normal hearing acuity bilaterally."



Thus, the results of that May 2003 VA audiometric evaluation 
show the veteran does not have hearing loss - much less 
sufficient hearing loss, in either ear by VA standards as set 
forth in 38 C.F.R. § 3.385 to be considered a disability.  
There is no medical evidence suggesting otherwise.  So in the 
absence of proof of current disability, his claim must be 
denied because the preponderance of the evidence is 
unfavorable - in turn meaning the benefit-of-the-doubt 
doctrine does not apply.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability).  See, too, 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Furthermore, because the veteran does not have a hearing loss 
disability according to VA standards (i.e., sufficient 
hearing loss to meet the threshold minimum requirements of 
38 C.F.R. § 3.385), the Board need not consider or discuss 
whether his tinnitus - although service connected, either 
caused, aggravated or is in some other way associated with 
his hearing loss because there is no actual hearing loss 
disability to relate to the tinnitus.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


